Citation Nr: 0736569	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for head injury 
residuals including schizophrenia.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Robert V. Chishold, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in April 2004; a 
transcript is of record. 

In December 2004, the Board denied the claim on the merits 
and the veteran filed a timely appeal with the United States 
Court of Appeals for Veterans Claims (Court). 
In May 2007, the Court vacated the Board's December 2004 
decision and remanded the matter to the Board for compliance 
with the instructions in the joint motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's May 2007 Memorandum Decision, the Board 
must remand this case for additional development.  According 
to the Memorandum Decision, VA had not satisfied its 
statutory duty to assist, which requires that VA provide "a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim."  38 U.S.C.A. § 5103A(d)(1) (West 2002).  Although 
the veteran had been provided with 2 VA mental disorders 
examinations and 2 VA knee examinations, the Court found that 
these examinations were inadequate and that such errors were 
prejudicial.  See Conway v. Principi, 353 F.3d 1369, 1374-75 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error).  

Specifically, the Court noted that the VA examiners had not 
been provided with the veteran's claims file prior to 
rendering an opinion and that because of his condition, the 
veteran was unable to provide necessary and possibly relevant 
information about his history.  On remand, the veteran must 
be provided with VA mental disorders and knee examinations in 
accordance with the Court's remand.

During the course of this appeal the Court clarified that 
VA's notice requirements applied to all five elements of a 
service connection claim, which include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(b) 
(2007).  It does not appear that the veteran has been 
provided with notice of either the degree of disability or 
the effective date element of a service connection claim.  On 
remand, the veteran should be provided with the proper 
notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VA 
neurological and VA psychiatric 
examinations for the purpose of obtaining 
opinions as to whether he currently 
suffers from residuals of a head injury, 
to include schizophrenia and headaches, as 
a result of his military service.  The 
veteran's claims file must be provided to 
the examiner(s) who must state in the 
report(s) that the claims file had been 
reviewed, including all related prior VA 
examination reports.

2.  Provide the veteran with a VA knees 
examination for the purpose of obtaining 
an opinion as to whether he currently 
suffers from any knee disabilities as a 
result of the in-service knee injuries for 
which he received treatment in January 
1976, January 1978, and February 1978.  
The veteran's claims file must be provided 
to the examiner who must state in the 
report that the claims file had been 
reviewed, including all related prior VA 
examination reports.

3.  Provide the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Please also ask the veteran 
to submit any evidence in his possession 
that pertains to the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

